      Case 7:14-cv-05449-NSR-AEK Document 107 Filed 03/08/21 Page 1 of 2




                           The Law Office of Keith Altman
                              33228 West 12 Mile Road, Suite 375
                                  Farmington Hills, MI 48334
                                        516-456-5885
                                  kaltman@lawampmmt.com



Via ECF

Honorable Andrew E. Krause
United States District Court (S.D.N.Y.)
United States Courthouse
300 Quarropas Street, Courtroom 520
White Plains, New York 10601-4150

               Re:     JOINT LETTER
                       Aghaeepour, et al. v. Northern Leasing Systems, Inc., et al.;
                       No. 14-cv-05449


Dear Judge Krause:
       Pursuant to Your Honor’s directives, the parties were to provide to the Court today a
proposed discovery schedule and any remaining discovery issues to be resolved. The parties have
met and conferred and believe that we have an agreed path going forward.

        The parties have reached an agreement on the two key areas concerning discovery raised
before the Court previously.

       First, concerning the leasing database, the parties will meet and confer on terms to be
searched, and Plaintiffs will perform the search for responsive records. These records will be
provided to Defendants who will have an opportunity to object to any particular records.
Afterward, Plaintiffs will create a working database that will be provided to Defendants and will
form the source of leasing data for further proceedings.

        Second, concerning electronically stored e-mails, the parties will meet and confer on search
terms, date ranges, and custodians. Once the terms, dates, and custodians have been selected,
Defendants will evaluate whether it is more efficient for them to recover sources of responsive
documents - some of which are old - or have Plaintiffs search documents already in their
possession. If Plaintiffs run the searches, Defendants will have an opportunity to review and object
to those documents before use.

       Respectfully, the parties request 60 days to work through the mechanics of the above
discovery. This discovery will better inform the parties as to what, if any, additional discovery
may be needed. The parties propose that on or before May 10, 2021, that we provide a proposed
      Case 7:14-cv-05449-NSR-AEK Document 107 Filed 03/08/21 Page 2 of 2




scheduling order to the Court and that the Court hold a conference soon after May 10, 2021 at the
Court’s convenience.

      Accordingly, parties respectfully submit that the Court conference currently scheduled for
March 24, 2021 be cancelled (or postponed until after May 10, 2021).

        Finally, as mentioned at the Court conference on February 4, 2021, nothing herein shall
waive or otherwise prejudice Defendants’ rights to move (and for Plaintiffs’ rights to object, if
they so choose) for a stay of the above-referenced action, or Defendants’ counsel’s rights to move
to withdraw as counsel, if and when the circumstances concerning Northern Leasing Systems, Inc.
and the pending case against it by the Attorney General of the State of New York, warrant such
application(s).

                                                            Respectfully Submitted,
                                                            /s/ Keith Altman

                                                            Keith Altman
                                                            Counsel for Plaintiffs

                                                            Moses & Singer LLP
                                                            By: /s/ Scott Silberfein

                                                            Counsel for Defendant
